                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

TUSHKAHUMOC XELUP                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )                 1:18-cv-00265
                                       )
vs.                                    )
                                       )
ROBERT TODD WHITE, et al               )
                                       )
              Defendants.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 13, 2018 Order.

                                               December 13, 2018
